Citation Nr: 1435935	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include chronic bronchitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1980 and from June 1989 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.

The issues of entitlement to service connection for headaches and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a lung disorder.


CONCLUSION OF LAW

A lung disorder was not incurred in active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO sent a letter to the Veteran in February 2010, prior to the initial adjudication in May 2010.  In that letter, the RO informed the Veteran of what evidence was needed to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.   For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's available service treatment records, as well as all identified and available post-service medical records pertinent to the years after service, are in the claims file.  

The Board acknowledges the Veteran's assertion that the claims file is missing service treatment records; however, as discussed below, the claim is being denied because he is not currently diagnosed with a lung disorder.  Thus, even assuming for the sake of argument that there are missing service records, there is no prejudice because they would have no bearing on whether the Veteran has had a lung disorder since service.  Therefore, a remand to have the AOJ obtain additional service treatment records is unnecessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  The Veteran has not identified any other outstanding evidence that is pertinent to the issue being decided herein. 

The Veteran was also afforded a VA examination in March 2010 in connection with his claim for a lung disorder.  The Board finds that the VA examination was adequate, as it was predicated on a review of the Veteran's own reported medical history and subjective complaints, the claims file, and on a physical examination.  The examiner's finding that the Veteran did not have a current lung disease rendered the need for a medical nexus opinion moot.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claimed decided herein.  Accordingly, the Board will proceed with appellate review. 


Law and Analysis

The Veteran claims that he has a lung disorder as result of exposure to numerous sandstorms and burning oil during the Gulf War.  In his substantive appeal, the Veteran described this disorder as continuous and debilitating bronchitis that required an inhaler and antibiotics since 1991.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lung disorder.  In particular, the evidence of record shows the Veteran does not have a current diagnosis of a lung disorder.  

The Veteran filed his claim for service connection for a lung disorder in September 2009.  Although he was treated for bronchitis several times during service, his most recent treatment for bronchitis appears to have been in July 2000.  Notably, there are no treatment records dated since his military service showing any diagnosis of a lung disorder.  

The Veteran was afforded a VA examination in March 2010 during which he denied having a history of wheezing, hemoptysis, fever, anorexia, night sweats, respiratory failure, cor pulmonale, renovascular or pulmonary hypertension, chronic pulmonary mycosis, spontaneous pneumothorax, asthma, bronchiectasis, gunshot wound with retained missile in the lung, pulmonary embolism, and pleurisy with empyema.  He did have a positive history of non-productive cough once or several times daily; cough productive of purulent or mucopurulent; dyspnea; non-anginal chest pain; and sleep apnea.  The non-anginal chest pain felt like tightness on the left side of the chest, and a cardiac workup found a 20 percent blockage.  The examiner reviewed a chest x-ray, which indicated poor inspiration, small calcified granulomas in the lower lungs, and no infiltrate or effusion, as well as the results of a pulmonary function test (PFT).  The PFT revealed a normal flow volume loop, normal spirometry, borderline response to bronchodilator, normal lung volumes, and normal diffusion capacity.  In fact, pulmonary staff described the PFT as a normal study.  An examination revealed no evidence of abnormal breath sounds, no asthma, normal diaphragm excursion, normal chest expansion, no chest wall scarring, and no deformity of the chest wall.  The examiner found that there were no conditions that may be associated with pulmonary restrictive disease.  Thus, the examiner concluded that the Veteran had a normal examination and that there was not enough evidence at that time to diagnosis an acute lung condition or chronic bronchitis.

The Board notes that the Veteran claims that he has chronic bronchitis since 1991 that has required antibiotics and an inhaler.  However, he denied any history of these symptoms and that he had taken medication for a lung disorder during a July 2009 respiratory screen.  His lungs were also examined and found clinically normal in medical examinations dated May 1994 and February 1999.  The Veteran denied experiencing asthma, shortness of breath, pain or pressure in his chest, chronic cough, or chronic or frequent colds in reports of medical history accompanying those examinations.  Those contemporaneous reports provide affirmative evidence contradicting his claim that he has had chronic bronchitis since 1991.  

Moreover, the Board finds that the examiner's determination that the Veteran does not have a current diagnosis to be more probative than the Veteran's general lay assertions of chronic bronchitis since 1991.  The examiner reviewed the Veteran's medical history and complaints and examined him after which he determined that there was no current disorder.  The examiner also has training and knowledge on which he relied to make his determination.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  Because the evidence shows that the appellant has not had a lung disorder during the pendency of the appeal, the Board finds that the he is not entitled to service connection. 


ORDER

Entitlement to service connection for a lung disorder, to include chronic bronchitis, is denied.


REMAND

The Veteran was afforded an examination regarding his right knee disorder and headaches, but the examination report did not include etiological opinions for either disability.  The Veteran claims that he hurt his right knee from a jump in airborne school around 1990 and that certain service treatment records are missing from his claims file.  The Veteran's DD 214 indicates that he is in receipt of the parachutist badge.  The Veteran also claims that he has had headaches since a skiing accident in 1995.  An April 1999 comprehensive clinical evaluation program (CCEP) questionnaire seems to indicate that the Veteran had experienced headaches for more than three years.  The Veteran also indicates that treatment records for this disability are missing.  Therefore, on remand, the AOJ should obtain opinions to determine if the Veteran's disabilities are related to his period of active duty service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide more specific details regarding what facility treated him with steroid shots for his right knee at Fort Sill and what facility near Fort Carson administered a CAT scan for headaches.  

After acquiring this information, the AOJ should contact the National Personnel Records Center, the Records Management Center, or any other appropriate entity to attempt to obtain any potentially outstanding service treatment records related to the Veteran's service on active duty.  

All information obtained should be made part of the claims file, and all attempts to secure this evidence should be documented in the claims file.  If, after making reasonable efforts to obtain the records, they are not able to be secured, the AOJ should provide the required notice and opportunity to respond.

If such treatment was from a private facility, the AOJ should obtain any necessary authorization and then obtain and associate any outstanding records with the claims file.  

2.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any VA treatment records obtained as a result of this remand, the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right knee.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service.  In rendering this opinion, the examiner should address the Veteran's contention that he injured his right knee jumping out of an airplane during airborne school in 1991.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any headaches that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any VA treatment records obtained as a result of this remand, the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has a headache disorder that related to his military service.  In rendering this opinion, the examiner should address the Veteran's contention that he began experiencing headaches after a skiing accident in 1995.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


